DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance.  This application has been reviewed by the examiner and meets all formal and substantive (i.e., statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive supported in the application disclosure as originally filed.
The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. The examiner believes that the record of the prosecution as a whole makes clear his reasons for allowing a claim or claims. However, the examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, the prior art fails to disclose of and/or make obvious the integrated release feature, in combination with the other limitations, disclosed in claims 1 and 12.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677